Title: From John Adams to Elbridge Gerry, 6 September 1783
From: Adams, John
To: Gerry, Elbridge


          Dear Sir
            Paris Septr. 6 1783
          I Shall never know when I have done writing to you. Our Affairs [are so] unsettled, and I am So uninformed, and uncertain about every Thing in America, th[at] you will excuse me if I give you, more Trouble than usual.
          I take it for granted, that you will not recall all your present Ministers, and neglect to Send new ones, altogether. This would be to Suppose that you dont mean to make any Treaty of Commerce with England, Denmark, Portugal, Spain, or either of the Empires.—for you may depend upon it that neither the Emperor of Germany, the Empress of Russia, the King of England or of Spain will ever Send a Minister to you first. This is a Point of Delicacy and Etiquette which they will never give up. England would not give it up to France nor Vice Versâ.— it was lately agreed, that the Duke of Manchester and the Comte D’Adhemar Should cross the Pass of Calais at the Same time or at least in the Same Boat one as it went and the other as it returned. I judge from Hints from Dr Franklin that he will insinuate in his Letters to Members of Congress, that they ought not to Send to London a Minister, untill the K. of G. Britain Sends one to Congress. if this is insinuated it is insidiously done, to recommend himself to Vergennes by defeating the Measure. now in my opinion it is of more Importance you should have a Minister in London, than in all the rest of Europe and will be so for Some time. if you do not Send a Minister there I presume you will Send a Commission, for making a Treaty of Commerce with G. B. to some one or to all of your Ministers for Peace.— it should be most natural and honourable to insert in it all your Ministers in Europe.— perhaps there may be Some objection about the order in which they now Stand. This may be obviated by resolving upon the Commission, and the Number of Ministers to be inserted in it, and then proceeding to elect them in the Usual Way and let him Stand first who is chosen first or has the most Votes according to your usual Rule. in this Case neither would refuse or be offended, whichever Stood first. if you intend to make a Treaty of Commerce with Denmark or Portugal, and that such Treaty shall be made with, the Comte de Souza Baron Waltersdorf or other Minister at the Court of Versailles, it is infinitely best that the Names of all your Ministers in Europe, Shall be inserted, and the Power given to them jointly & severally as it was in the Commission for Peace, so that all may attend if they can, or at least notified and have oppertunity to send their Hints and Advice in Writing. if you mean to have a Treaty with the two Empires or either of them, you may Send a Commission, in the Same manner, if you do not chose to Send a Minister to either of those Courts.— in this Way the Expence will be no greater than it has been, and all necessary Treaties may be made in the Course of about one Year, or a Year & an half, and then if you please you may recall every Minister you have in Europe. But I think you ought not to recall all your Ministers till this is done. our Commercial and political Systems depend too much upon having these Treaties made to have them neglected. You may Send fresh hands it is true. But fresh Hands I know by woefull Experience have so many Timidities, so many difficulties arising from a clumsiness in the Language, and are so little respected at first and untill they have learned the Language, and made themselves taken Notice of. Every Man who comes new from America has a Reputation to make, I assure you, and Connections to form before he can do much, upon the whole therefore I think it will be best that at least Some of the old Hands should be employed.
          For my own Part, my first Wish is very Sincerely to go home, and the greatest Pleasure you can do me is to send me, the Acceptance of my Resignation. But if it is thought proper to refuse or neglect to send me this Acceptance, that is Letters of Recall to their High Mightinesses and the Prince of orange, I think, the Honour of Congress as well as my own honour requires that you should revive my old Commission to make a Treaty of Commerce with Great Britain. But if you insert me with the rest in a general Commission to make Treaties at Paris with England Portugal Denmark the Empires or any of these, and continue me in my Post in Holland, I will not refuse. in this Case I can ride, from Paris to the Hague and from the Hague to Paris often enough to do the necessary Duty in both, and can take good Care of your Loan in Amsterdam. or if you think proper to send me to Vienna, I will not refuse.— But I am determined not to be shut up croaking with the Froggs in Holland, doing nothing, or very little while others are employed to do all your Business of Importance, in the rest of Europe. My Health besides would sink in that Country, in which I can not bear a constant Residence. Besides if Franklin is suffered to go on with his clandestine Schemes of Smuggling Treaties and thus Sacrificing the Interest and Honour of his Country and the Reputations of all her faith full servants to his own Vanity as he has done, I am determined at all Events Leave or no Leave to come home. But above all Things I pray you to determine. if you send me my Letters of Recall all is well I come home. if you send me to England, Vienna, or continue me in holland inserting me at the Same time in a Commission at Paris to make Treaties with England, the Empires Denmark Portugal or any of them, Send me my Family, for I am decidedly God willing, never to live another Year without my Wife.— But if I get no Answer or if I am left to grope and moap in holland, I will go home in the first Spring Ships, Leave or no Leave.— Thus my dear Friend I have laid open my Thoughts to you with Freedom, you will communicate them to whom and in what manner you think proper.— Jay is so good and wise a Man So thoroughly able and willing, that I wish him any Thing you can make him. You can find no better Materials for your choicest Work.
          If you make a general Commission, and appoint a secretary to it, no Man living is fitter for it, or deserves it more than Thaxter.
          My dear Friend Farewell
          John Adams.
        